       Case 3:19-cv-00804-MHH-JEO Document 8 Filed 06/02/20 Page 1 of 2                    FILED
                                                                                  2020 Jun-02 AM 11:22
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHWESTERN DIVISION

 ROBERT LITTLETON, III.                    )
                                           )
       Petitioner,                         )
                                           )
 v.                                        )   Case No. 3:19-cv-00804-MHH-JEO
                                           )
 STATE OF ALABAMA,                         )
                                           )
       Respondent.                         )

                              MEMORANDUM OPINION

      On May 4, 2020, the magistrate judge entered a report in which he

recommended that the Court dismiss Mr. Littleton’s § 2254 petition for writ of habeas

corpus without prejudice because the petition is successive, and Mr. Littleton has not

obtained permission from the Eleventh Circuit Court of Appeals to file a successive

petition. (Doc. 6).   The parties were advised of their right to file specific written

objections within 14 days (Doc. 6, pp. 5–6); the Court has not received objections.

      After careful consideration of the record in this case, the record in Case No.

3:14-cv-371-RDP-JEO, and the magistrate judge’s report, the Court adopts the report

and accepts the magistrate judge’s recommendation. The Court emphasizes footnote

3 in Judge Ott’s report. (Doc. 6, p. 3, n.3). The state court judge was mistaken when

he indicated in a July 12, 2018 order that Mr. Littleton was sentenced to only 12

months on Count 3, second-degree sexual abuse. (Doc. 1, p. 8). As the Alabama
      Case 3:19-cv-00804-MHH-JEO Document 8 Filed 06/02/20 Page 2 of 2



Court of Criminal Appeals explained in its opinion in Mr. Littleton’s direct appeal,

the sentencing judge initially sentenced Mr. Littleton to seven years of custody on

Count 3, one day later changed the sentence to 12 months, and then, following an

appeal, properly reinstated the seven-year sentence on Count 3. (Doc. 7-4, p. 2, n.1

in Case No. 3:14-cv-371-RDP-JEO).

      By separate order, the Court will dismiss this action. The Court will not issue

a certificate of appealability, but Mr. Littleton may request a certificate from the

Eleventh Circuit Court of Appeals. FED. R. APP. P. 22 (b).

      DONE and ORDERED this June 2, 2020.


                                   _________________________________
                                   MADELINE HUGHES HAIKALA
                                   UNITED STATES DISTRICT JUDGE
